Citation Nr: 1501849	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased rating for degenerative disc disease and disc herniation and surgery at L5-S1, with mild residual transient left leg radiculopathy, currently evaluated as 60 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran provided testimony at a hearing before a Decision Review Officer in July 2012, and at a hearing before the undersigned Veterans law Judge in March 2013.  Transcripts of these hearings have been associated with the claims file.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

Subsequent to a December 2012 supplemental statement of the case the Veteran submitted additional pertinent evidence along with waivers of RO review of the newly submitted evidence.  

The issues of entitlement to an increased rating for a lumbosacral spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At a March 2013 hearing, the Veteran indicated that he wished to withdraw his claim for service connection for fibromyalgia.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for service connection for fibromyalgia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his March 2013 hearing the Veteran withdrew his appeal for service connection for fibromyalgia.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and the appeal for service connection for fibromyalgia is dismissed.


ORDER

The appeal for service connection for fibromyalgia is dismissed.


REMAND

The Veteran's seeks an increased rating for his lumbosacral spine disability which is his only service-connected disability.  He currently has a 60 percent rating for this disability.  This 60 percent rating was granted by an August 2000 rating decision pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000) which provided a 60 percent rating for pronounced intervertebral disc syndrome.  

The Veteran's most recent VA examination for rating purposes was in May 2011, at which time the VA examiner stated that the Veteran's lumbosacral spine disability had mild to moderate effects on the Veteran's employment.  At his March 2013 hearing the Veteran asserted that he is unemployable due to his service-connected lumbosacral spine disability.  Additionally there is an October 2012 VA physician letter in which the VA physician opined that the Veteran was not currently able to work at all.  As there is evidence that the Veteran's service-connected lumbosacral spine disability may have increased in severity since the May 2011 VA medical examination, a new VA medical examination of the Veteran's lumbosacral spine disability is indicated.  

At the March 2013 hearing, the Veteran stated that he had applied for Social Security Administration (SSA) disability benefits on two occasions.  Although the record indicates that the Veteran's was denied SSA disability benefits, the medical evidence upon which such decisions were made is relevant to the Veteran's claims.  Accordingly, copies of the records upon which these SSA determinations were made should be requested, and associated with the Veteran's claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

The record indicates that the Veteran has received VA vocational rehabilitation training.  The Veteran's VA vocational rehabilitation file should be associated with the Veteran's claims file.

The Veteran's updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from November 7, 2012 to present.

2.  Request, directly from the SSA, complete copies of all determinations on claims for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claims. 

3.  Obtain the Veteran's VA vocational and rehabilitation records and associate them with the Veteran's claims file.  

4.  When the above actions have been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his lumbosacral spine disability.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination. 

All indicated studies of the lumbosacral spine, including range of motion studies in degrees, should be performed. 

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use and during flare-ups, and, to the extent possible, provide an assessment of any additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such cannot be done without resorting to speculation, the examiner should explain why.

The examiner should indicate whether the Veteran's lumbosacral spine disability results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbosacral spine disability, to include but not limited to bladder or bowel impairment.  

Additionally, the examiner should provide information concerning the functional impairment that results from the service-connected disability that may affect his ability to function and perform tasks in a work setting.  

5.  Once the above actions have been completed, readjudicate the claims and issue a supplemental statement of the case (SSOC).  The SSOC should include review of all evidence received since the December 2012 supplemental statement of the case.  The AOJ should consider whether the Veteran is entitled to a higher rating for his lumbosacral spine disability and resulting neurological impairment under the current criteria for rating such disabilities separately.  Then afford the Veteran the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


